PER CURIAM.
AFFIRMED. See Chandler v. State, 702 So.2d 186, 197-198 (Fla.1997) (recognizing prior consistent statements are considered non-hearsay if the following conditions are met: the person who made the prior consistent statement testifies at trial and is subject to cross-examination concerning that statement; and the statement is offered to rebut an express or implied charge of improper influence, motive, or recent fabrication, citing Rodriguez v. State, 609 So.2d 493, 499 (Fla.1992)).
SHARP, W., PALMER, and LAWSON, JJ., concur.